Opinion filed April 9, 2009, Withdrawn and Mandate Recalled; Vacated and
Remanded and Memorandum Opinion filed April 30, 2009







 
Opinion
filed April 9, 2009, Withdrawn and Mandate Recalled; Vacated and Remanded and
Memorandum Opinion filed April 30, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00588-CV
____________
 
WALKER COUNTY APPRAISAL DISTRICT, Appellant
 
V.
 
WEATHERFORD COMPLETION AND OIL FIELD SERVICES, A
DIVISION OF WEATHERFORD U.S., L.P., Appellee
 

 
On Appeal from the
12th District Court
Walker County,
Texas
Trial Court Cause
No. 22732
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 26, 2008.  On April 1, 2009, the parties
filed a JOINT MOTION TO DISMISS APPEAL in order to effectuate a compromise and
settlement agreement.  See Tex. R. App. P. 42.1.  The motion was granted
and the appeal dismissed by opinion on April 9, 2009.




On April
15, 2009, the parties timely filed a JOINT MOTION FOR REHEARING TO RECALL
MANDATE stating the motion to dismiss requested this court to render judgment
effectuating the parties= agreement.  On rehearing, the parties request we render
judgment in the manner set forth in the attached agreement or, alternatively,
set aside the trial court=s judgment and remand for rendition of judgment in accordance
with the agreement 
The
motion for rehearing is GRANTED.  Our opinion of April 9, 2009, is WITHDRAWN
and we order the mandate RECALLED.
Further,
we vacate the judgment signed March 26, 2008, and we remand the cause to the
trial court for rendition of judgment in accordance with the parties= agreement.  See Tex. R. App.
P. 42.1(a)(2)(B), 
PER CURIAM
 
 
Panel consists of Justices Seymore, Brown, and Sullivan.